United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 03-1532EA
                                 _____________

James McAlphin,                       *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      *
R. Toney, Warden, Varner Super Max, * On Appeal from the United
ADC; T. Brown, Grievance Officer,     * States District Court
Varner Super Max, ADC; Dr. Ware,      * for the Eastern District
Varner Super Max, ADC,                * of Arkansas.
                                      *
             Appellees,               * [To Be Published]
                                      *
- Erwin, Nurse, Varner Super Max;     *
Nettles, Nurse, Varner Super Max,     *
ADC,                                  *
                                      *
             Defendants.              *
                                 ___________

                             Submitted: May 18, 2004
                                Filed: July 19, 2004
                                 ___________

Before LOKEN, Chief Judge, RICHARD S. ARNOLD and BYE, Circuit Judges.
                              ___________

PER CURIAM.

       James McAlphin, an Arkansas prisoner, appeals the District Court’s dismissal
of his 42 U.S.C. § 1983 action for failure to exhaust his administrative remedies as
required by 42 U.S.C. § 1997e(a) (inmate cannot bring § 1983 action challenging
prison conditions until available administrative remedies are exhausted). After
reviewing the District Court’s factual findings for clear error and its conclusions of
law de novo, see Kozohorsky v. Harmon, 332 F.3d 1141, 1143 (8th Cir. 2003), we
reverse.

       McAlphin filed an in forma pauperis complaint against Varner SuperMax
Warden Rick Toney, Grievance Officer Terri Brown, and Dr. Stanley Ware. He
alleged that defendants denied him immediate dental extractions because there was
no dental lab at Varner SuperMax; that Toney and Dr. Ware had “ignored his
request[s]” and had not allowed him to be escorted down the hall to receive treatment
at the Varner Unit infirmary (the Varner Unit was attached to Varner SuperMax); and
that Toney and Brown had refused to view his situation as an emergency and had
shown deliberate indifference to “problems.” McAlphin’s gums became so infected
that five teeth — two more than originally needed — had to be extracted and two
additional extractions were required. To his complaint, McAlphin attached three
grievances, each fully exhausted, about his dental treatment. The District Court
dismissed the complaint before service of process on the ground that McAlphin was
not entitled to proceed i.f.p. because he had brought three or more prior actions that
were dismissed as frivolous. See 28 U.S.C. § 1915(g). McAlphin appealed the
dismissal. We remanded, concluding that, by alleging he needs two more tooth
extractions and an infection is spreading in his mouth, McAlphin’s complaint fell
within the “imminent danger of serious physical injury” exception to § 1915(g).
McAlphin v. Toney, 281 F.3d 709 (8th Cir. 2002).

       On remand, defendants moved to dismiss the complaint for failure to exhaust
prison remedies, as 42 U.S.C. § 1997e(a) requires. McAlphin opposed that motion
and moved to amend his complaint to add additional claims and defendants. The
District Court agreed with defendants that McAlphin’s original complaint alleged
three separate claims: a claim that dental treatment had been denied, a claim that

                                         -2-
Toney and Brown failed to treat McAlphin’s grievances as emergency matters, and
a claim that Toney and Dr. Ware refused to escort McAlphin to the Varner Unit
infirmary for treatment. Concluding that McAlphin’s grievances did not put Toney
and Brown on notice of claims about the grievance procedure, the District Court
denied McAlphin’s motion to amend and dismissed the complaint without prejudice
because he had not exhausted all three claims.

      We agree with the District Court that a claim falling within the imminent
danger exception to 28 U.S.C. § 1915(g) must nonetheless meet the mandatory
exhaustion requirements of 42 U.S.C. § 1997e(a). See Porter v. Nussle, 534 U.S. 516,
524 (2002). But we disagree with the Court’s construction of McAlphin’s complaint.
We read the complaint as alleging one claim for the denial of emergency dental
treatment. The allegations that Toney and Brown did not treat McAlphin’s
grievances as emergency matters, and that Toney and Dr. Ware refused to escort
McAlphin to the nearby infirmary for emergency treatment, were part of that claim.
As defendants conceded that McAlphin’s denial-of-treatment claim was fully
exhausted, the Court erred in dismissing the complaint for failure to exhaust.

       We affirm the District Court’s denial of McAlphin’s motion to amend. When
an inmate’s right to file i.f.p. claims is subject to the “three-strikes” restriction in 28
U.S.C. § 1915(g), and the inmate is granted leave to proceed i.f.p. under the
“imminent danger” exception, the i.f.p. action must be limited to imminent danger
claims that have been properly exhausted. Thus, McAlphin’s motion to amend to add
other claims and defendants was properly denied as an abuse of the imminent danger
exception. Indeed, if the inmate initially joins an exhausted imminent danger claim
with other unexhausted claims, it may be both necessary and appropriate to sever the
unexhausted claims so that the imminent danger claim may proceed i.f.p. to a prompt,
separate disposition. See Kozohorsky, 332 F.3d at 1143-44.




                                           -3-
      The judgment is reversed, and this case is remanded for further proceedings
looking to disposition on the merits.
                       ______________________________




                                       -4-